DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
 
Response to Amendment
The Amendment filed 01/18/2022 has been entered.  Claims 1-2,4-6, 8, and 11-12 remain pending in the application.  Claims 11-12 have been withdrawn.  Claims 3,7, and 9-10 have been canceled.  Applicant's amendments to the specification have overcome the objections previously set forth in the Final Rejection mailed 10/20/2021.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2022 has been considered by the examiner.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.
Claims 1-2, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins et al. (US 20180370114 A1), in view of O'Neill et al. (US 20040191106 A1).
Regarding claim 1, Hopkins teaches “methods for designing or producing three-dimensional articles layer-by-layer” (which reads upon “a method of manufacturing an integrated porous component that has multiple layers, the method including the steps of”, as recited in the instant claim; paragraph [0001]).  Hopkins teaches “a cross section of an article with the normal of the sectioning plane in a path-tangent direction, where the article is printed according to a covering problem solution derived using unit cells on curved and scaled space with spherical geometry” (which reads upon “a curved surface”, as recited in the instant claim; paragraph [0073], see also [0128] and FIG. 21).  Hopkins teaches “to increase or decrease porosity” (which reads upon “integrated porous component”, as recited in the instant claim; paragraph [0072]).  Hopkins teaches that “printers collectively are capable of fabricating objects from a wide variety of different materials, including by way of example polymers, thermoplastics, metals, ceramics, glasses, and composite combinations of any of these” (which reads upon “metallic”, as recited in the instant claim; paragraph [0004]).  Hopkins teaches that “in a controlling porosity by changing the hatch spacing).  Hopkins teaches that “in general, increasing the degree of overlap of tracks as compared to the tracks depicted in FIG. 7b in a binder jetting, powder bed fusion, the Examiner notes that the point distance is just the distance between each point along the line of scanning; while the hatch is the distance between each point perpendicular to the line of scanning; accordingly, it would be obvious to try setting the point distance equal to the hatch distance to separate each point from the next one an equal amount in each direction).  Hopkins is silent regarding a point distance.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from a finite number of identified 
Hopkins is interested in varying parameters in additive manufacturing (title).  Hopkins is making dogbone shaped samples (curved) for evaluation, rather than any specific product.  The samples of Hopkins have a porosity that is consistent within each sample, but varying across the set of samples.  Hopkins is silent regarding scanning the laser in a predetermined manner to irradiate the laser onto an outer side of the first curved edge of the first base material layer while adjusting a first point distance (PD1) of the laser to define laser radiation points having a predetermined first diameter (D1) where PD1 is greater than D1 and provide a first porous region having pores that do not overlap one another.  
O'Neill is similarly concerned with a computer-aided laser apparatus, which sequentially remelts a plurality of powder layers to build the designed part in a layer-by-layer fashion (paragraph [0002]).  O'Neill teaches that “articles are produced in layer-wise fashion from a laser-fusible powder that is dispensed one layer at a time, and that the powder is fused, remelted or sintered, by the application of laser energy that is directed in raster-scan fashion to portions of the powder layer corresponding to a cross section of the article” (paragraph [0004]).  O'Neill teaches “a method for producing a three-dimensional porous structure particularly for use with tissue ingrowth” (paragraph [0007]).  O'Neill teaches that “after the first layer of powder has been completed, successive offset layering and remelting are continued until the porous part has been successfully completed” (paragraph [0007]).  O'Neill teaches “a structure in which the porosity may be increased as the structure is built, resulting in a graded profile in which the mechanical properties will also be reduced outwards from the core” (paragraph [0008]).  O'Neill teaches that “this will allow the formed part to be used for, among other things, medical implants and prosthesis, but yet still include a surface for tissue ingrowth” (paragraph [0008]).  O'Neill teaches that “the application of this technology can also be applied to curved surfaces such as those found in modern prosthetic devices; with refinements being made to the powder layer technique” (paragraph [0008]).  O'Neill teaches that “the article is one of ordinary sill in the art would understand that varying the overlap includes setting no overlap, which corresponds to where PD1 is greater than D1 and where PD2 is greater than D2).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the dogbone of Hopkins with a medical implant having a curved and porous surface, as taught by O'Neill to produce a graded profile in which the mechanical properties will also be reduced outwards from the core to allow the formed part to be used for, among other things, modern medical implants and prosthesis, but yet still include a surface for tissue ingrowth.  
Regarding claim 2, modified Hopkins teaches the method of claim 1 as stated above.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP § 2143 I E. Here, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to choose between using a length of the curved edge of the second base material layer is a) smaller than b) larger than or c) the same as the length of the curved edge of the first base material layer with a reasonable expectation of success.  Here, one would have been motivated to choose a length of the curved 
Regarding claim 4, modified Hopkins teaches the method of claim 1 as stated above.  O'Neill teaches that “the preferred metals for the powder include titanium, titanium alloys, stainless steel, cobalt chrome alloys, tantalum or niobium” (paragraph [0007]).
Regarding claim 5, modified Hopkins teaches the method of claim 1 as stated above.  Hopkins teaches that “a solid layer is formed … from material that resolidifies after melting” (which reads upon “wherein the laser has an energy that is equal to or greater than [the] complete melting energy of the metallic particles during irradiating to provide the first base material layer and during irradiating to provide the second base material layer”, as recited in the instant claim; paragraph [0009]).  O'Neill teaches that “the article is fabricated, in the example of remelting, by using a laser and varying either the power of the laser, the layer thickness of the powder, laser beam diameter, scanning speed of the laser or overlap of the beam” (which reads upon “wherein the laser has an energy that is equal to or greater than [the] complete melting energy of the metallic particles during irradiating to provide the first base material layer and during irradiating to provide the second base material layer”, as recited in the instant claims; paragraph [0014]).  
Regarding claim 6, modified Hopkins teaches the method of claim 1 as stated above.  Hopkins teaches that “an energy source … sinters powder particles so that a solid layer is formed … from partially melted (sintered) particles that are roughly fixed in space in rigid relation to one another” (which reads upon “wherein the laser has energy equal to or greater than 0.2 times complete melting energy of the metallic particles within an energy range equal to or less than the complete melting energy of the metallic particles during irradiating to provide the first porous region and the second porous region”, as recited in the instant claim; paragraph [0009]; sintering requires a laser energy equal to or greater than 0.2 times the complete melting energy within a range equal to or less than the complete melting energy of the metallic particles).  O'Neill teaches that “the powder is fused, … or sintered, by the application of laser energy that is directed in raster-scan fashion to portions of the powder layer corresponding to a cross section of the article” (which reads upon “wherein the laser has energy equal to or greater than 0.2 times complete melting energy of the metallic particles within an energy range equal to or less than the complete melting energy of the metallic particles during irradiating to provide the first porous region and the second porous region”, as recited in the instant claim; paragraph [0004] sintering requires a laser energy equal to or greater than 0.2 times the complete melting energy within a range equal to or less than the complete melting energy of the metallic particles).  
Regarding claim 8, modified Hopkins teaches the method of claim 1 as stated above.  Claim 8 is a bare statements of the calculation for determining the Andrew Number.  The scan speed of the laser is the distance the laser travels per unit of time.  Exposure time is the length of time an area is exposed to the laser.  The faster the laser travels, the less time a given area will be exposed.  Accordingly, the limitation “the exposure time is in inverse proportion to the scanning speed of the laser” is just the definitions of the terms.  O'Neill teaches that “the line width can be related to the laser scanning speed and the laser power to provide a measure of specific density, known as the “Andrew Number”” (paragraph [0076], reproduced below).  

    PNG
    media_image1.png
    325
    307
    media_image1.png
    Greyscale

The calculation teaches that the diameter D (beam width b) (either the predetermined first diameter (D1) or the predetermined second diameter (D2)) of the laser radiation points is in proportion to source power.  The calculation teaches that the diameter D (beam width b) (either the predetermined first diameter (D1) or the predetermined second diameter (D2)) of the laser radiation points is inversely proportional to the scan speed.  Because the exposure time is in inverse proportion to the scan speed of the laser, the diameter D (beam width b) (either the predetermined first diameter (D1) or the predetermined second diameter (D2)) of the laser radiation points is in proportion to exposure time.  

Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive.  Applicant argues that Applicant believes that one of ordinary skill in this art with a knowledge and understanding of the porosity teachings of O'Neill would not be led or motivated to provide porous regions on outer sides of curved edges by adjusting the point distances (PD1, PD2) of the laser to define laser radiation points having a predetermined diameters (D1, D2), where PD1 is greater than D1 and PD2 is greater than D2, so that the porous regions have respective pores that do not overlap with one another (remarks, page 9).  This is not found convincing because the arguments of counsel cannot take the place of evidence in the record. See MPEP 716.01(c).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REBECCA JANSSEN/Primary Examiner, Art Unit 1733